Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 17, 2018

                                     No. 04-17-00223-CV

                               Maria Lidia GONZALEZ, et al.,
                                         Appellants

                                              v.

                          ESTATE OF IDELFONSO RAMIREZ,
                                      Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 6215
                          Honorable Jose A. Lopez, Judge Presiding

                                       ORDER
        Plaintiffs-Appellants’ and Intervenors- Appellants’ motions for rehearing are pending
before the court. The court hereby requests a response to the motion from the appellees. See
TEX. R. APP. P. 49.2. Any response must be filed in this court no later than two weeks from the
date of this order.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court